          Case 1:17-cr-00630-ER Document 272 Filed 04/23/20 Page 1 of 1




                                                                     April 23, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)


Dear Judge Ramos:

        We write on behalf of our client, Mark Scott, who was convicted on November 21, 2019
in the above-referenced matter on two counts, conspiracy to commit money laundering and
conspiracy to commit bank fraud. The current deadline for Mr. Scott to file a reply to the
Government’s Rule 29 and Rule 33 Opposition Brief is April 24, 2020.

       We respectfully request that the Court extend this deadline to May 1, 2020. This
additional time is necessary to review certain financial information relevant to the reply,
including account statements recently requested and received from the Government.

       The Government does not object to this request.


                                                             Respectfully Submitted,

                                                             /s Arlo Devlin-Brown
                                                             Arlo Devlin-Brown
